Citation Nr: 1521033	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  08-33 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left hip bursitis, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for right hip bursitis, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for right knee condition, to include as secondary to a service-connected disability.  

4.  Entitlement to service connection for left knee condition, to include as secondary to a service-connected disability.  

5.  Entitlement to service connection for right ankle condition, to include as secondary to a service-connected disability.  

6.  Entitlement to service connection for left ankle condition, to include as secondary to a service-connected disability.  

7.  Entitlement to service connection for cervical strain, to include as secondary to a service-connected disability.  

8.  Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from October 1975 to November 1979 and from March 2003 to October 2004.  The Veteran also had unverified service with the U.S. Army Reserves in between his periods of active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In addition to denying the Veteran's claims of service connection for a bilateral hip disability, bilateral knee disability, bilateral ankle disability, and cervical spine disability, as well as his claim for entitlement to a temporary total evaluation because of treatment for a service-connected condition, the RO also denied service connection for sleep apnea, and further denied the Veteran's petition to reopen his claim for service connection for headaches.  However, before the matter was certified to the Board, and by way of the August 2012 rating decision, the RO granted service connection for obstructive sleep apnea, evaluating it as 50 percent disabling effective May 14, 2007, and further granted service connection for headaches, evaluating it as 10 percent disabling, effective August 16, 2007.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997). The record on appeal contains no indication that the Veteran has timely appealed the downstream elements of effective date or initial rating for this disorder.  Thus, these issues are not in appellate status.

The issues of entitlement to service connection for the right knee, left knee, right hip, left hip, left ankle, and cervical spine disabilities, to include as secondary  to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosed disease of the right ankle.

2.  The Veteran has not required hospital treatment or observation or a period of convalescence for a service-connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran does not have an right ankle disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

2.  The criteria for a temporary total rating for a service-connected disability, pursuant to the provisions of 38 C.F.R. § 4.29 or § 4.30, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.29, 4.30 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On submission of a substantially complete application for benefits, VA has an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, VA has certain duties to duty a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With respect to the Veteran's claims decided herein, the Board finds that all notification action needed to make a decision as to the claims addressed herein have been accomplished.  Through the February 2007 and October 2007 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  The notice letters also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, the February 2007 letter informed the Veteran of the evidence necessary to establish service connection on a secondary basis.  Specifically, this letter indicated that establishing service connection on a secondary basis requires evidence of a current physical or mental condition and evidence that a service-connected disability either caused or aggravated his claimed disorder.  

The Board also finds that both notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In both letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claim.  Consequently, a remand of the issues on appeal for further notification of how to substantiate the claims is not necessary.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's available service treatment records have been obtained and associated with the claims file and his post-service VA and private treatment records have also been obtained.  Additionally, the Veteran has submitted a number of written statements in support of his claim.  Significantly, neither the Veteran, nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations with respect to the claim for service connection for the right ankle disability were conducted in July 2007 and February 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the above-referenced VA examinations obtained in this case are adequate as they were predicated on a physical examination as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinions provided consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  




Analysis

Service Connection

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Secondary service connection is also available for chronic aggravation of a nonservice-connected disorder.  In reaching the determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice-connected disorder.  See 38 C.F.R. § 3.310.  

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2014).  

The Veteran primarily contends that his right ankle condition is secondary to his service-connected low back disorder.  See January 2007 claim.  However, in the October 2008 substantive appeal, the Veteran indicated that even though he did not report any pain or discomfort in his right ankle upon separation from service, less than twelve months after his discharge, he was informed by his physician that he had problems with his ankles.  

The service treatment records associated with the Veteran's periods of active service, as well as his period of service in the U.S. Army Reserve, are negative for any signs of an ankle condition.  Although the Veteran reported a history of foot trouble in his August 1979 medical history report pursuant to his separation examination, this appears to be associated with his plantar fasciitis as well as the neurological impairment in his lower extremities.  He also reported a history of swollen or painful joints in his March 1988 report of medical history, but in the Physician's summary and elaboration of all pertinent data, there was no indication that the Veteran was experiencing any problems with his ankle joints.  Indeed, the service treatments records are absent any treatment for, and any complaints, symptoms, or diagnosis of an ankle disability.  

The post-service medical records include VA treatment records dated from April 2005 to December 2006 and issued through the Dallas VA Medical Center (VAMC).  These records reflect that the Veteran presented at the VAMC in July 2005 with complaints of back pain that had worsened one week prior when he bent down.  Upon conducting a physical evaluation of the Veteran, the treatment provider noted that the Veteran walked with a normal gait and his deep-tendon reflexes in the ankles were normal bilaterally.  Although the Veteran reported to experience swelling in his right ankle, the medical records were absent any objective findings of an ankle disability.  

The Veteran was afforded VA examinations in July 2007 and February 2008.  At the July 2007 VA examination, the Veteran described a "pins and needle" sensation, and symptoms of pain in both ankles.  Physical examination of the left ankle was negative for any effusion and instability, and the Veteran's range of motion was described as full.  Physical examination of the right ankle was clear for any signs of effusion or instability, and the Veteran was shown to have full range of motion with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.   In addition, the Veteran exhibited mild tenderness about the malleolus on the lateral aspect.  Based on his discussion with, as well as his evaluation of the Veteran, the examiner determined there to be no right or left ankle pathology found.  According to the examiner, the Veteran experienced radiating pain that travelled from his lower back into the lower extremities, and specifically into the right foot and the left knee, that is likely due to his low back disability.  

Report of the February 2008 examination reflects that the VA examiner reviewed the Veteran's claims file and conducted a physical examination of the Veteran.  During the evaluation, the Veteran reported to experience bilateral mechanical ankle pain that spontaneously began in 1984.  According to the Veteran, he experiences these symptoms bilaterally and on a daily basis and, on a scale of one to ten, (with one being the least level of pain and ten being the highest) he would rate the pain at eight, with an increase to 9 during flare-ups of pain.  The Veteran also reported to experience symptoms of effusion and instability in the ankles on a frequent basis.  On physical examination of the ankles, the examiner observed the presence of 1/3 effusion bilaterally, tenderness to palpation of the bilateral anterior talofibular ligaments, with no visible arthropathy.  The bilateral Achilles tendons were described as intact, and nontender with normal alignment.  The examiner did observe mildly positive anterior drawer test on the left with no other ligamentous laxity.  During the range of motion exercises, the Veteran was shown to have plantar flexion to 45 degrees during both pre and post-repetitive motion, as well as dorsiflexion to 20 degrees during both pre and post-repetitive motion.  Reports of the right and left ankle x-rays were negative for any fracture or dislocations, as well as any abnormalities in the soft tissues.  In addition, the joint spaces were shown to be within normal limits.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with left ankle chronic sprain that is mild in nature, but determined that the clinical and radiographic evaluation of the right ankle was within normal limits.  

The remainder of the VA treatment records issued from the Dallas VAMC, to include the Tyler Community based outpatient clinic, and dated from April 2008 to November 2014, are absent for any treatment for, or diagnosis of an ankle disability.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right ankle disability.  With regard to this claim, the Board notes that the existence of a current diagnosed disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

Here, the greater weight of the evidence points to the Veteran not having any diagnosed right ankle pathology.  The Board notes that neither VA examiner has identified a current disease, and a review of the entire medical evidence of record is completely absent for a diagnosis pertaining to the right ankle joint.  Although both examiners acknowledged the Veteran's symptoms of pain and discomfort in the right ankle, and the February 2008 VA examiner observed signs of effusion and tenderness in the anterior talofibular ligaments, neither one of these physicians has diagnosed the Veteran with a disability pertaining to the right ankle joint.  Indeed, the July 2007 VA examiner specifically found no intrinsic pathology in the right ankle area and attributed the pain in the right ankle to pain radiating from the spine.  The Board is more persuaded by the evaluations in which it was concluded that there was no ankle pathology because of the more thorough approach taken.  Moreover, the assessment of a pain syndrome does not equate to underlying disease.  In other words, pain itself is not a disease.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board notes further that although the Veteran has complained of right ankle problems in multiple statements to VA, and during his examinations, the greater weight of the evidence is that he does not have any right ankle pathology.  Indeed, the evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Significantly, the post-service medical records show no pathology of the right ankle.  

The Board has considered the Veteran's assertions that he has a right ankle disorder related to his time in service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of this claimed disorder.  He is competent to report on symptoms he experienced either during or following service, but not to say what any diagnosis is.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain in the right ankle area, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009). Further, the July 2007 and February 2008 VA examiners considered the Veteran's report of post-service symptoms in reaching their medical conclusions.  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Although the Veteran is currently service-connected for degenerative disc disease of the thoracolumbar spine, because the medical evidence in the current appeal does not establish that the Veteran has any current right ankle pathology, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right ankle disability, to include as secondary to a service-connected disability.  The benefit-of-the-doubt provisions do not apply.  Service connection for a right ankle disability is not warranted.  

Temporary Total Evaluation 

As noted above, the Veteran is currently service-connected for degenerative disc disease of the thoracolumbar spine.  In his August 2007 claim, he contended that due to his physician-mandated unemployment as a result of the treatment he has been ordered to undergo for his low back disorder, he is entitled to a temporary total rating for convalescence beginning June 22, 2007.  The Veteran further stated that his physician, W.L., has referred him to the VA for these treatment sessions.  

A temporary total rating may be assigned pursuant to 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.  Pursuant to 38 C.F.R. § 4.29, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a).  

Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29(b).  

The assignment of a total disability rating on the basis of hospital treatment or observation will not preclude the assignment of a total disability rating otherwise in order under other provisions of the rating schedule, and consideration will be given to the propriety of such a rating in all instances and to the propriety of its continuance after discharge.  Particular attention, with a view to proper rating under the rating schedule, is to be given to the claims of veterans discharged from hospital, regardless of length of hospitalization, with indications on the final summary of expected confinement to bed or house, or to inability to work with requirement of frequent care of physician or nurse at home.  38 C.F.R. § 4.29(c).

A total rating will be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  

This temporary total rating will continue for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release, and an extension of 1, 2, or 3 months beyond the initial 3 months may be made.  38 C.F.R. § 4.30(b).

Private treatment records issued by one of the Veteran's physicians, R.U., M.D. at East Texas Neurology LLC, and dated from May 2000 to November 2004, focus on the Veteran's neurological impairment, to include his symptoms of paresthesias and numbness, in the upper and lower extremities.  These records are absent any documentation or notations indicating that the Veteran was hospitalized, or underwent a surgical procedure, for his back disability.  Private treatment records issued by the Veteran's physician, K.P., M.D., describe the Veteran's medical history and his ongoing complaints of worsening back pain throughout the years, and especially upon re-injuring his back while working in Target in 2000 and once again in 2005.  Hospital records dated from September 2005 to November 2005 reflect that the Veteran underwent spinal lumbar epidural blocks several times a month to help alleviate his pain.  However, there is nothing in these records to show that the Veteran was hospitalized for 21 days, or that he required a period of convalescence following these injections.  

Treatment records issued from Physical Therapy Services, and dated from April 2007 to May 2007, reflect that the Veteran injured his lower back three weeks prior while unloading a truck at his job.  The Veteran reported a significant previous history of back problems dating back to 2000, and noted that he had been receiving treatment at the VA, as well as extensive treatment in the past through steroid injections.  The records show that the Veteran underwent a series of physical therapy treatment sessions, which involved performing a number of different exercises to help improve his back condition.  However, there is nothing in these records to show that treatment provided for his service-connected lower back required at least one month of convalescence.  

Review of the VA treatment records reflect that the Veteran was placed on a pain management plan beginning in July 2007.  During this treatment visit, the Veteran reported a history of low back pain that is worse on the right side, and which radiates to his right toe.  The Veteran described the pain as burning, sharp, and numbing in nature, and likened it to needle-type sensation in his feet.  According to the Veteran, factors which exacerbate his pain include driving, working, bending over, and reaching out for objects.  It was noted that the Veteran was a forklift driver, but had not worked for the past 3-4 months secondary to his back pain.  These records also reflect that the Veteran underwent right trochanteric bursa injections as a result of his right hip pain with arthritis, but not as a result of his low back disorder.  

During the July 2007 VA orthopedic examination, the Veteran provided his military history and reported to experience sharp low back pain that radiates into the right lower and left lower extremity and is associated with numbness in both legs if he walks too far.  The Veteran stated that he did not utilize any braces or assistive devices as a result of his service-connected low back disorder.  During the physical evaluation, the Veteran was shown to have forward flexion to 45 degrees and extension to 20 degrees without pain.  In addition, the Veteran had right and left lateral rotation, and right and left lateral flexion to 20 degrees.  According to the Veteran, he had been employed as a Target Distribution Warehouse truck unloader but had lost six months of work in the last year due to his back.  The Veteran denied experiencing any incapacitating episodes within the last 12-month period.  

Subsequent VA treatment records issued through the North Texas Healthcare System, to include the Dallas VAMC, and dated from 2008 to 2014, document the Veteran's complaints of ongoing back pain, and reflect continued treatment, care, and medication administered for his back symptoms.  

The Board acknowledges the Veteran's contention that he should be given a temporary total rating because he was unable to work due to his service-connected low back disability.  However, even if he has been unable to work, and has been authorized time off from work for a period of time by his physician, the Veteran has not been hospitalized for his service-connected low back disorder for a period in excess of 21 days.  In addition, the Veteran has not required hospital observation for his service-connected low back disability for a period in excess of 21 days.  Furthermore, the Veteran has not undergone surgery for his low back disorder, nor has he required immobilization by cast of one major joint or more as a result of his service-connected low back disorder.  As noted above, the Veteran underwent a number of physical therapy sessions which reflected improvement in his lumbar range of motion exercises.  In addition, the Veteran exhibited significant range of motion during the July 2007 VA examination.  

The Board acknowledges that the Veteran has been unable to work at times due to his service-connected low back disability.  However, applicable regulations outline specific requirements for which a temporary total evaluation may be awarded, namely surgery requiring convalescence of at least one month or resulting in severe residuals, or immobilization of a major joint by cast.  None of these requirements have been met in this case.  

As such, entitlement to a temporary total evaluation pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on surgical or other treatment necessitating hospitalization and convalescence must therefore be denied.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence is denied.  






REMAND

The Veteran primarily contends that his cervical spine, left ankle, right and left knee and bilateral hip disorders are secondary to his service-connected low back disorder.  He has stated on a number of occasions that he first developed pain and discomfort in these joints while serving in the U.S. Army Reserve.  

Under applicable criteria, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

The term "active military, naval, or air service" includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  In other words, that the Veteran developed some of his disabilities at some point during the time period he was a member of the U.S. Army Reserve is not enough.  Rather, to warrant service connection, the Veteran must essentially show: (1) that his claimed disabilities were incurred during a period of active duty; or (2) that he became disabled from a disease or injury during a period of active duty for training or from an injury during a period of inactive duty training.  

Review of the service treatment records reflect that the clinical evaluation of the Veteran's head, neck and lower extremities was shown to be normal.  In addition, the Veteran denied a history of a trick or locked knee; bone, joint or other deformity; arthritis, rheumatism, or bursitis; and foot trouble.  In November 1975, the Veteran was seen at the military clinic with complaints of pain in both knees of four days duration.  The treatment provider observed slight edema in the left knee, and noted that the Veteran had full range of motion in both knees.  The remainder of the Veteran's service treatment records associated with his first period of service is absent any complaints of, or treatment for the knees, hips, ankles, and neck.  At the August 1979 separation examination, although the clinical evaluation of the feet, lower extremities, spine, head and neck was shown to be normal, the Veteran did report a history of swollen or painful joints, cramps in his legs, broken bones, recurrent back pain, and foot trouble on his medical history report.  

The Veteran joined the U.S. Army Reserve soon after his separation from active service.  A July 1986 chronological record of medical care reflects that he was seen at the military clinic with complaints of swelling in his right knee of three days duration.  Upon physical examination of the knee, the treatment provider observed mild swelling in the right infrapatellar bursa, and assessed the Veteran with having bursitis in his right knee.  An Individual Sick Slip report dated in July 1986 documents the Veteran's reports of swelling and pain in his right knee and foot, as well as instructions that he refrain from any duties involving heavy lifting or any activity that would place a strain on his right leg for a certain period of time.  At a March 1988 routine examination, the clinical evaluation of the head, neck, lower extremities and spine was shown to be normal.  However in the medical history report the Veteran did report a history of swollen or painful joints and recurrent back pain.  Subsequent records following this report are absent any notations or signs of pain, discomfort or problems associated with the neck, knees, hips or lower extremities, and report of an April 1992 x-ray of the right knee was negative for any fractures, abnormalities in the bone, joint space or soft tissue.  

While serving in the Reserve, the Veteran was ordered to active duty in support of Operation Enduring Freedom in March 2003.  The majority of the records associated with the Veteran's second period of service focus on treatment provided for the Veteran's lower back, which he injured both during and following service.  An October 2003 treatment report reflects that the Veteran suffered a head injury two years prior when he was struck by a box, and experienced loss of consciousness for thirty minutes as a result of this injury.  The Veteran underwent an x-ray of the cervical spine in June 2004, the results of which were shown to be normal. 

The post-service records reflect that the Veteran was afforded VA examinations in connection to his claimed disorders in July 2007 and February 2008.  At the July 2007 VA examination, the Veteran reported to experience sharp pain in the lateral aspect of his hips and noted that he had an injection in the right greater trochanteric bursa with steroids that gave him short term relief.  The Veteran also described a "pins and needles" sensation and pain on each side of the knees and ankles.  After conducting a physical evaluation of the knees, ankles, and hips, the examiner diagnosed the Veteran with right hip greater trochanteric bursitis that is not secondary to his low back condition.  The examiner further found no left hip, right knee, left knee, right ankle or left ankle pathology, and attributed any pain in the lower extremities to radiating pain that originated and arose from the low back disorder.  At the February 2008 VA examination, the Veteran provided his medical history, and reported to experience recurrent neck pain since October 1979, when he sprained his neck after falling off a telephone pole during basic training.  According to the Veteran, this had been treated conservatively over the years until 2004 when he underwent what appeared to be facet joint injections.  The Veteran reported that in the last year or so, he had experienced symptoms of neck pain on a daily basis.  The Veteran also reported the spontaneous onset of mechanical pain in the bilateral greater femoral trochanter area in 2000, but denied any actual hip capsule pain symptoms.  He further described the spontaneous onset of global peripatellar mechanical knee pain in 1985, as well as the spontaneous onset of pain in the bilateral mechanical ankles in 1984.  According to the Veteran, the pain in the knees and ankles had been treated conservatively over the years.  After interviewing the Veteran regarding his medical history, conducting physical evaluations of his cervical spine, knees, ankles, and hips, and reviewing the diagnostic test results, the examiner diagnosed the Veteran with having a cervical strain; bilateral hips greater femoral trochanteric bursitis; and a mild chronic sprain in the left ankle.  The examiner determined that the clinical and radiographic examinations of the knees and right ankle were within normal limits.  He (the examiner) also concluded that it is less likely than not that the Veteran's current cervical spine, bilateral hip, bilateral knee and bilateral ankle conditions are related to his service-connected lumbar spine condition.  According to the examiner, review of orthopedic literature reveals no credible, peer-reviewed studies that support the contention that degenerative changes of the spine may induce degenerative changes in extremity joints or non-immediately adjacent spinal segments.  

VA treatment records dated in April 2008 and July 2008 reflect assessments of cervical facet syndrome, and cervicalgia, respectively.  

The Veteran underwent another VA examination of his bilateral knee condition in May 2013, at which time, the examiner reviewed the Veteran's medical history and conducted a physical evaluation of his knees.  Upon reviewing the claims file, the examiner took into account the service treatment records which reflected the Veteran's complaints of bilateral knee pain in November 1975, his complaints of right knee pain in 1986, and the x-ray of the right knee in 1992 which revealed normal findings.  The Veteran also underwent x-rays of the knees, the results of which revealed minimal degenerative changes in the right knee, and no acute findings in the left.  Based on his review of the claims file, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with a bilateral knee sprain, and osteoarthritis in the right knee, and determined that the bilateral knee condition is less likely than not incurred in, or caused by the claimed in-service injury, event, or illness.  In reaching this opinion, the examiner found no evidence that the in-service episodes of knee pain represented any significant condition in light of the physical examination and x-ray results.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As mentioned above, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by, or (b) proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Unfortunately, although these medical opinions, in conjunction with one another, address whether the Veteran's claimed disabilities were caused by his service-connected low back disorder, and the May 2013 VA opinion addresses whether the Veteran's knee disabilities had their onset in service, none of the examiners have addressed whether the Veteran's claimed disorders, to include his bilateral hip, bilateral knee, left ankle, and cervical spine disorders, were aggravated as a result of his service-connected low back disorder.  In addition, although the May 2013 VA examiner addressed whether the Veteran's bilateral knee disability was incurred in service, he did not address whether the Veteran may have had a pre-existing right knee disability prior to his second period of service from March 2003 to October 2004.  Furthermore, the Veteran has related his cervical spine pain to his 1979 back injury in service.  Service treatment records dated in August 1979 and September 1979 reflect his complaints of back pain of several months duration.  Following his separation from his first period of service, the Veteran underwent an orthopedic evaluation in April 1980 at the Shreveport VAMC, at which time he related his back injury to an incident in-service wherein he and another person were carrying a heavy load together, during which time, the person carrying the other part of the load dropped it and the Veteran was "jerked forward" as a result.  According to the Veteran, he had pain in both the lower thoracic and upper lumbar regions bilaterally.  In light of the above considerations, the Board concludes that another VA joints examination and additional medical opinions are needed to fully address whether the Veteran's bilateral knee disability pre-existed his second period of service, and if so whether said disorder worsened during his second period of service.  In addition, another opinion is needed to address whether the Veteran's cervical spine disorder was incurred in service, to include as a result of his claimed 1979 injury that he attributes his low back disorder to.  Finally, additional medical opinions are needed to address whether the claimed disorders were aggravated/worsened as a result of his service-connected low back disorder.  

In addition, the Board finds that additional efforts are necessary in order to clarify the dates of the Veteran's periods of active duty, active duty for training, and inactive duty training during his service in the U.S. Army Reserve.  See 38 C.F.R. § 3.159 (c)(2) (VA is required to obtain relevant records from a Federal department or agency, including records from the service department. VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).  

Finally, as this matter is being remanded for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate a claim of service connection based on active duty for training and/or inactive duty training.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.  

2. Contact the service department, or other appropriate records repository as appropriate, and request verification of the dates of the Veteran's service in the U.S. Army Reserve, including periods of active duty, active duty for training, and inactive duty training, as well as any additional medical and service personnel records in its possession.  Also, attempts should be made to retrieve the Veteran's discharge certificate from the U.S. Army Reserve, if available.  Efforts to obtain this information should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  

3. The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

4. Once these records have been received, the Veteran should be afforded another VA orthopedic evaluation to determine the nature and etiology of any knee, hip, cervical spine, and left ankle disorder present.  All records on Virtual VA and VBMS, as well as a copy of the remand must be made available to, and reviewed by, the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

With regard to the Veteran's right and left knee disabilities, the examiner should specifically take into consideration service treatment records associated with the Veteran's period of service with the U.S. Army (the November 1975 clinic report reflecting the Veteran's complaints of pain in both knees); as well as his period of service with the U.S. Army Reserve (the July 1986 health record reflecting signs of mild swelling in the right infrapatellar bursa, and an assessment of bursitis in the right knee).  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

Following a review of the record and an examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any right and/or left knee disability had its onset during the Veteran's first (October 1975 to November 1979) or second (March 2003 to October 2004) period of active service, or is otherwise related to either periods of active duty service; or whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any right and/or left knee disability had its beginning during a verified period of active duty for training or inactive duty for training with the U.S. Army Reserve.

If the examiner finds that the Veteran's current right knee disability was not incurred during active service or during a period of active duty for training or inactive duty for training with U.S. Army Reserve, the examiner should provide an opinion as to 1) whether the Veteran had a pre-existing right knee disability prior to his second period of active duty service; and if so 2) did that pre-existing right knee disability undergo a permanent increase in severity during his active service beyond its natural progress?  In answering these questions, the examiner should address the Veteran's assertions that he has experienced ongoing knee problems since his period of service in the U.S. Army Reserve, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner finds that it is unlikely that either the right or left knee disability was incurred during active service or during a period of active duty for training or inactive duty for training with U.S. Army Reserve, and that the Veteran did not have a pre-existing right knee disability prior to his second period of service, then the examiner should also express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any right and/or left knee disability currently present was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected low back disorder.  If the examiner finds that the low back disorder did not cause a right and/or left knee disability but rather has made the right and/or left knee disability worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any right and/or left knee disability.  If a baseline is established, the examiner should comment on how much either the right and/or left knee disability has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

With regard to the Veteran's cervical spine disorder, the examiner should specifically take into consideration service treatment records associated with the Veteran's period of service with the U.S. Army (clinical records dated in August and September 1979 reflecting the Veteran's complaints of back pain); as well as his period of service with the U.S. Army Reserve (the October 2003 treatment report reflecting a history of a head injury two years prior with loss of consciousness, and the June 2004 cervical spine x-ray which was clear for abnormalities).  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

Following a review of the record and an examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any cervical spine disability had its onset during the Veteran's first (October 1975 to November 1979) or second (March 2003 to October 2004) period of active service, or is otherwise related to either periods of active duty service; or whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any cervical spine disability had its beginning during a verified period of active duty for training or inactive duty for training with the U.S. Army Reserve.  

If the examiner finds that the Veteran's current cervical spine disability was not incurred during active service or during a period of active duty for training or inactive duty for training with U.S. Army Reserve, the examiner should provide an opinion as to 1) whether the Veteran had a pre-existing cervical spine disability prior to his second period of active duty service; and if so 2) did that pre-existing cervical spine disability undergo a permanent increase in severity during his active service beyond its natural progress?  In answering these questions, the examiner should address the Veteran's assertions that he has experienced ongoing neck pain since his period of service in the U.S. Army Reserve, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner finds that it is unlikely that a cervical spine disability was incurred during active service or during a period of active duty for training or inactive duty for training with the U.S. Army Reserve, and that the Veteran did not have a pre-existing cervical spine disability prior to his second period of service, then the examiner should also express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any cervical spine disability currently present was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected low back disorder.  If the examiner finds that the low back disorder did not cause a cervical spine disability but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any cervical spine disability.  If a baseline is established, the examiner should comment on how much the cervical spine disability has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

With regard to the Veteran's hip disorders, 
following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a disability pertaining to the right and left hip.  If so, the examiner should then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that any right and/or left hip disability currently present was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected low back disorder.  If the examiner finds that the low back disorder did not cause a right and/or left hip disability but rather has made the right or left hip disability worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any right and/or left hip disability.  If a baseline is established, the examiner should comment on how much either the right and/or left hip disability has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

With regard to the Veteran's left ankle disorder, 
following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a left ankle disability.  If so, the examiner should then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that any left ankle disability currently present was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected low back disorder.  If the examiner finds that the low back disorder did not cause a left ankle disability but rather has made the left ankle disability worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any left ankle disability.  If a baseline is established, the examiner should comment on how much either the left ankle disability has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  

The examiner must provide a thorough and well-reasoned rationale for all opinions provided, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his/her opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

5. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


